SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

786
CA 15-00217
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


VAN WIE CHEVROLET, INC., DOING BUSINESS AS
EVANS CHEVROLET, PLAINTIFF-APPELLANT,

                      V                                          ORDER

GENERAL MOTORS, LLC, DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.
(APPEAL NO. 1.)


BRESSLER, AMERY & ROSS, NEW YORK CITY (ERIC L. CHASE OF COUNSEL), AND
RIVETTE & RIVETTE, P.C., SYRACUSE, FOR PLAINTIFF-APPELLANT.

LAVIN, O’NEIL, CEDRONE & DISIPIO, NEW YORK CITY (JOHN J. O’DONNELL, OF
THE PENNSYLVANIA BAR, ADMITTED PRO HAC VICE, OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered November 9, 2012. The order, among other
things, granted in part the motion of defendant General Motors, LLC to
dismiss the complaint against it by dismissing five of the seven
causes of action and granted the motion of defendant Sharon Chevrolet,
Inc. to dismiss the complaint against it.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    October 7, 2016                     Frances E. Cafarell
                                                Clerk of the Court